R-284
  THEATTORNEY                         GENERAL
                 OF      TEXAS




                              April    19, 1957

Hon. Bayne Satterfield
Fl~eumn’e   Peasioe.     Gammiasiotmr
Austin,   Tex*s                qin1sa     I.0    v-154
                               Rs :    l&w   tlpQ mmarrlallr,               of a
                                       dowrwd   wmbsr 16 widow,
                                       wlcla mt     8ketid be
                                       paid to tLJ, dopwkdont
                                       ckildwr from t&t Fire-
kar   Sir:                             ma’s RmrL6n Fund?
           Yew    strt*miPt      and Poqwet        f*r       a8   opiaioa      is
a8 foU.lawr:
             “Ttm wLdw of a filrrrrrim uha had b8ou
      killed   In tha perfemam      of hla duty aa
      a fireman, has bee& graztsd benefits       as
      provided in Seat ion 12, brtic3e    6243-0,
      V,WDO.S, ReaentLy the tridov rentfwried
      and the quest Ian ia, What ammnt should
      the Board pact    to tiee de.sysen&nt ohlldrea
      after her rwnrrIagt31~"
          Sectioa 18 ef &tide             6243-e-1           of V. 0. 9,
provldem in part as follwm:
             “If amy mmbelr of l&J departmcmt,  as
      hernia defied,    uho has been retired on
      alloslaaoe beorure of lea th of service or
      disability,   ah8LZ tiwmm f tar die from any
      cause rhtwenr;      w If while in mrvlae
      any mmber &all     die fmm ary oawb grov-
      ing out of   and/w      la 0onoo~uowo          60 the
      performme     of &i# &ut ; or &all die from
      any cauoe whatmevm J trr Lr mJ beoom
      entitled   to UI @l%ntmse or lyrrsibn @m’t l-
      ficate   and shell fowu suzvitrUg a Wi&op,
      a oh ld or vhildm& wMer tlrra,age of eight -
      eon tU3)   =tet6        &$enxp            g~;,~;;;;-
      Board of
      ly allowaaao as faXlo%t8$ (a) to the widow,
      80~long as she muin     8 Wide mad provided
Bon,   Bayne Satterfield,       Page 2, V-154



       she shall have married such member prior                   to
       his retirement,       a sum equal to one-third             of
       the average monthly salary             of the deceased
       at the time of his retirement              on allowance
       or death;      (b) to the guardian of each child
       the sum of Six Dollars            ($6) per month until
       such child      reaches     the age of eighteen         (28)
       years;    (c) to the dependent parent only in
       case no widow Is entitled             to allowance,       the
       amount the widow would have received                 to be
       paid to but one parent,            and such parent to
       be determined       by the Board of Trustees,             and
       (d) in the event the widow dies after                 being
       entitled     to the allowance         as herein provided,
       or ------
           in the event there be no widow or depend-
       ent parent to receive           such allowance,        then
       the amount to be paid to the guardian of any
       dependent minor child           or children      under the
       age of eighteen        (18)      ars shall be Increased
       to the sum of Twelve 9;”        ollars   ($12) per month
       for each such dependent minor child;                 pro-
       vided however,       that the total        allowance      to
       be paid all beneficiaries             or dependents       as
       herein provided       shall not exceed the month-
       ly allowance       to be paid the pensioner           had
       he continued       to live or be retired          on al-
       lowance at the date of his death; and fur-
       ther provided,       that if such amount be in-
       Buff loLent to pay full          schedule     of benefits
       as herein     provided      suoh benefits       shall be
       prorated,       Allowance      or benefits     payable to
       any minor child       shall     cease when such child
       becomes eighteen         (-18) years of age or marries.”
       (Emphasis ours) O

           This statute     clearly   states    In sub-section     (d)
that If there be no widow, then the amount to be paid to
the guardian    of any dependent minor child        OP children     un-
der the age of eighteen       years shall be Increased        to the
sum of $12.00 per month for each such dependent minor
child.   Since,   upon her remarriage,       the former wife of
the deceased    member Is no longer a widow, the dependent
children  are entitled     to $12,00 per month each until
they are eighteen     years of age, or married;        provided
that the total    allowance    to be paid them shall not ex-
ceed the monthly allowance        to be paid the pensioner,
had he continued     to live or been retired       on allowance
at the date of his death,
.   -




        Hon, Bayne Satterfleld,     Page 39 v-154



                                  SUMMARY


                    Upon the remarriage    of the widow of
             a deceased    member of the FIremen’s      Pension
             Fund, the dependent children       of the deceased
             member are entitled      to $12.00 per month, each,
             until   they have attained    the age of eighteen
             gdaps,   or marry;   provided   the total   allowance
             to be paid them shall      not exceed the monthly
             allowance   to be paid the pensioner,       had he
             continued    to live  or been retired     on allow-
             ance at the date of his death,

                                            Yours   very   truly,

                                      ATTGRERYGRNRRALOF TEXAS


                                      By
                                       @Ad”w         Robert A. Hall
                                                           Assistant




                                     ATTORNJXY
                                             GEMERAL